PER CURIAM.
This appeal is from the judgment of the Customs Court which sustained classification of an imported bakery oven under item 661.30 TSUS, as modified by T.D. 68-9. 79 Cust. Ct. 28, C.D. 4709, 436 F. Supp. 398 (1977). After a thorough consideration of appellant’s arguments, we are in full agreement with the opinion of the Customs Court, authored by Judge Newman, and, accordingly, we adopt it as our own.
We agree with appellant that the issue of the doctrine of entireties was before the Customs Court, but it seems clear to us that Judge Newman correctly treated the issue. Appellant’s position that the imported oven is an integral part of a breadstick production line, which line should be classified as an entirety, is not well taken. As Judge Newman found, the testimony of appellant’s own witnesses established that the importation at bar did not comprise a complete breadstick production line, since it did not include packaging or wrapping machinery. Appellant’s remarks, posited on appeal, alleging that a complete breadstick line need not include packaging or wrapping machinery, are contrary to the testimony below and can be given no weight. The judgment is affirmed.